DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 5/16/2018 and the claims filed on 8/20/2021.  Currently, claims 1-20 are pending.  

Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1
a second systolic processing chip including at least a third arrangement of third processing units, wherein the second systolic processing chip is configured to receive data output from the second arrangement of first systolic processing chip and provide the data to the third arrangement of processing units . . . 
assign at least a subset of the first processing units of the first arrangement to perform computations of particular nodes of the first layer of the neural network, wherein each assigned first processing unit is identified by a respective address; 

assign at least a subset of the third processing units of the third arrangement to perform computations of particular nodes of the third layer of the neural network

Claim 11
assigning at least a subset of first processing units of a first arrangement of a first systolic processing chip to the first layer of the neural network, wherein each assigned first processing unit is identified by a respective address; 
assigning at least a subset of second processing units of a second arrangement of the first systolic processing chip to the second layer of the neural network; 
assigning at least a subset of third processing units of a third arrangement of a second systolic processing chip to the third layer of the neural network

Claim 17
assigning at least a subset of first processing units of a first arrangement of a first systolic processing chip to a first layer of a neural network including at least the first layer and second and third layers, wherein each assigned first processing unit is identified by a respective address; assigning at least a subset of second processing units of a second arrangement of the first systolic processing chip to the second layer of the neural network; assigning at least a subset of third processing units of a third arrangement of a second systolic processing chip to the third layer of the neural network

The closest prior art of record Yoneda (US 20110029471) discloses a neural network having two-dimensional layers connected to form a feed-forward systolic array, but fails to disclose the assignment of the processing units to respective addresses and the processing circuitry architecture as claimed in claims 1, 11, and 17.

Accordingly, the 35 USC § 103 rejection of claims 1-20 has been withdrawn.


Applicant’s arguments and amendments, filed on 8/20/2021, with respect to the 35 USC § 112(f) interpretation of claims 1-10 have been fully considered and are persuasive. The 35 USC § 112(f) interpretation of claims 1-10 has been withdrawn.

Applicant’s arguments and amendments, filed on 8/20/2021, with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALAN CHEN/Primary Examiner, Art Unit 2125